DISMISS; and Opinion Filed August 15, 2019.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00539-CR
                                      No. 05-19-00540-CR
                            CURTIS WAYNE GRIGGS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 296-80961-2018 & 296-80962-2018

                             MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Schenck
       Before the Court are appellant’s August 8, 2019 motions to dismiss these appeals. Each

motion is signed by appellant and his appellate counsel. See TEX. R. APP. P. 42.2(a). We grant

the motions and dismiss these appeals.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)

190539F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CURTIS WAYNE GRIGGS, Appellant                    On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00539-CR        V.                      Trial Court Cause No. 296-80961-2018.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Osborne and Reichek participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of August, 2019.




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CURTIS WAYNE GRIGGS, Appellant                    On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00540-CR        V.                      Trial Court Cause No. 296-80962-2018.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Osborne and Reichek participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of August, 2019.




                                             –3–